DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on July 1, 2022 to the non-final Office action of March 2, 2022 is acknowledged. The Office action on the currently pending claims 1-4 follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2018/0375286) in view of Aoki (US 2009/0010653 of record cited in the IDS).
	Regarding claim 1, Sato discloses (Figs.1-4) an optical transceiver (2)  comprising: a housing (100) having inner sides (inner sides of 100) defining an inner space (space inside 100) inside the housing, the inner sides extending along a longitudinal direction (see Fig.2 below) and a width direction (see Fig.2 below) of the optical transceiver (the inner sides of 100 extend along a longitudinal direction and a width direction), the width direction crossing the longitudinal direction (the width direction crosses the longitudinal direction); an optical module (101) including a package (201) and a sleeve (see Fig.3B below), the package generating a Joule heat ([0043]: heat generated by 250 in 201), the sleeve being attached to an outside (outside surface of 201) of the package (the sleeve is attached to the outside surface of 201), the sleeve being fixed to the housing keeping the package away from the inner sides (the sleeve is fixed to 100 and keeps 201 away from the inner sides of 100); a heat-conducting material (105) filled between the package and one (inner side of 100 where 105 is indirectly disposed on) of the inner sides (105 is between 201 and the one of the inner sides), the heat-conducting material including an oily component ([0034]: 105 is an oil compound).
	Sato fails to explicitly disclose a sheet member being interposed between the heat-conducting material and the package in a height direction perpendicular to the longitudinal direction and the width direction, the sheet member covering the heat-conducting material to prevent the oily component from reaching the optical module, the sheet member including the heat-conducting material inside a plane view of the one of the inner sides; wherein the Joule heat is conducted from the package to the housing through the sheet member and the heat-conducting material.
However, Aoki teaches (Fig.5) a sheet member (117) being interposed (117 is interposed between 118 in contact with 131b and 103) between the heat-conducting material (118, the one in contact with 131b) and the package (package of 103) in a height direction (vertical direction when viewed in Fig.5) perpendicular to the longitudinal direction (horizontal direction when viewed in Fig.5) and the width direction (direction into and out of the page when viewed in Fig.5), the sheet member covering the heat-conducting material to prevent the oily component from reaching the optical module (103) (117 covers 118 and prevents the oily component from directly reaching 103), the sheet member including the heat-conducting material inside (117 including 118 is inside 131b on the inner side of 131b in contact with 118) a plane view (the top plane view of the inner side of 131b in contact with 118) of the one (the inner side of 131b in contact with 118) of the inner sides (the inner sides of 131b); wherein the Joule heat (heat from 103) is conducted from the package to the housing (131b) through the sheet member and the heat-conducting material ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Aoki to modify Sato such that a sheet member is interposed between the heat-conducting material and the package covering the oily component in order to keep the degree of freedom in design by transferring heat away from the package to a point on the housing that does not directly overlap the package (Aoki: [0061]) (additional advantages are further described in [0062]-[0066] of Aoki).

See next page→

    PNG
    media_image1.png
    465
    600
    media_image1.png
    Greyscale












See next page→

    PNG
    media_image2.png
    334
    381
    media_image2.png
    Greyscale

	Regarding claim 4, Sato in view of Aoki fails to explicitly disclose the sheet member has a thickness from 0.2 mm to 0.8 mm.
	However, modifying the thickness of the sheet member (Aoki: [0048]) such that it has a desired thickness, including as claimed (i.e., thickness from 0.2 mm to 0.8 mm), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing data of the claimed invention would do in order to lower the thermal resistance by decreasing the thickness of the sheet member thus improving the heat dissipation characteristics, since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Alternatively, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Aoki as applied to claim 1 above, and further in view of Sakaguchi (US 2016/0159037).
Regarding claim 4, Sato in view of Aoki fails to explicitly disclose the sheet member has a thickness from 0.2 mm to 0.8 mm.
	However, Sakaguchi teaches (Figs.1-2) the sheet member (11) has a thickness (thickness of 11) from 0.2 mm to 0.8 mm ([0017]: 0.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Sakaguchi to modify Sato in view of Aoki such that the sheet member has a thickness of 0.5 mm in order to allow the sheet member to more easily plastically deform to the package due to a lower thickness thus allowing the sheet member to have excellent heat dissipation characteristics (Sakaguchi: [0017]).
Examiner’s Note: Although the Sakaguchi reference is not within the same field of endeavor as the Sato reference, the Sakaguchi reference still qualifies as analogous art because the reference is drawn to the thickness of a sheet member in order to improve heat dissipation, which is reasonably pertinent to the problem and solution as Applicants’ invention.  In other words, because the Sakaguchi reference is reasonably pertinent to the problem as Applicants’ invention, the Sakaguchi reference still qualifies as prior art and can be combined with the Sato reference. See MPEP 2141.01(a).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 is objected to for being dependent upon a respective allowable dependent claim that is dependent upon a rejected base claim.
	The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recite in the combined subject matter of claims 1 and 2 for the reasons provided in the non-final Office action of March 2, 2022.
	Response to Arguments
Applicant's arguments filed July 1, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “Aoki does not disclose the thermal conductive sheet 117 being interposed between the adhesive 118 and the optical transceiver part 103”, the Office respectfully disagrees and believes Applicant’s arguments to be conclusory because Applicant fails to link how “the thermal conductive sheet 117 is in contact with the adhesive 118 (the one in contact with 131b) and the optical transceiver part 103 on different sides” relates to the sheet member 117 failing to interpose between the heat-conducting material 118 and the package 103. In fact, since the heat-conducting material 118 and the package 103 are disposed on different sides of the sheet member 117, the sheet member 117 would be interposed between the heat-conductive material 118 and the package 103 (i.e., 103 is provided in a first plane, 118 is provided in a second plane, and 117 is provided in a third plane that is interposed between the first and second plane), as claimed.
Regarding Applicant’s argument that “Aoki is completely silent with respect to the thermal conductive sheet 117 including the adhesive 118 inside a plane view of the one of the inner sides”, the Office respectfully disagrees and believes Applicant’s arguments to be conclusory. For the purpose of examination, “a plane view” is being interpreted as the view taken along the top plane of the one of the inner sides. Therefore, the sheet member 117 including the heat-conducting material 118 is positioned inside a top plane view of the one of the inner sides because the sheet member 117 and the heat conducting material 118 are positioned inside the housing 131b which includes the one of the inner sides (see rejection above).
For the reasons provided above, it is believed that the Sato reference in view of the Aoki reference does teach the aforementioned limitations of claim 1, and the rejection above using the Sato reference in view of the Aoki reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835